                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $6,036.50 IN UNITED
 STATES CURRENCY, and

 APPROXIMATELY $16,699.00 IN UNITED
 STATES CURRENCY,

                        Defendants.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                       Nature of the Action

       1.      This is a civil action to forfeit properties to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                      The Defendants In Rem

       2.      The defendant property, approximately $6,036.50 in United States currency, was

seized on or about November 8, 2018, from Darius McElroy at or near South 24th Street and

West Morgan Avenue, Milwaukee, Wisconsin.




             Case 2:19-cv-00316 Filed 03/01/19 Page 1 of 9 Document 1
       3.      The defendant property, approximately $16,699.00 in United States currency, was

seized on or about November 8, 2018, from Darius McElroy at 3XXX South 21st Street,

Milwaukee, Wisconsin.

       4.      The defendant properties are presently in the custody of the High Intensity Drug

Trafficking Area (HIDTA) in Milwaukee, Wisconsin.

                                      Jurisdiction and Venue

       5.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       6.      This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b).

       7.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       8.      The defendant property, approximately $6,036.50 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

       9.      The defendant property, approximately $16,699.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                   2

              Case 2:19-cv-00316 Filed 03/01/19 Page 2 of 9 Document 1
                                              Facts

       10.    Heroin is a Schedule I controlled substance under 21 U.S.C. § 812.

       11.    Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

       12.    Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

       13.    Fentanyl is a Schedule II controlled substance under 21 U.S.C. § 812.

November 8, 2018 traffic stop and arrest of Darius McElroy

       14.    On November 8, 2018, Milwaukee police officers conducted a traffic stop on a

Honda minivan at or near 3300 South 27th Street, Milwaukee, Wisconsin, for traffic violations.

       15.    Darius McElroy was the driver and sole occupant of the Honda minivan.

       16.    When officers approached the driver’s side window of the minivan and told

McElroy to exit the vehicle, McElroy put the vehicle into drive and sped away.

       17.    A short time later, McElroy struck the curb near the southwest corner of South

24th Street at West Morgan Avenue.

       18.    McElroy exited the vehicle and fled on foot into an alley.

       19.    Officers pursued McElroy and took him into custody near 2305 West Morgan

Avenue in Milwaukee.

       20.    At the time of his arrest, McElroy had the following on his person:

              A.      Approximately 10.92 grams of cocaine base, and

              B.      Approximately $3,136.50 in United States currency.

       21.    Inside the minivan were the following:

              A.      Three cell phones on the floorboard.

              B.      A digital scale on the center console.

              C.      Approximately 29.26 grams of heroin and fentanyl in a cup holder on the
                      center console.

              D.      Approximately $2,900 in the center console.
                                                3

             Case 2:19-cv-00316 Filed 03/01/19 Page 3 of 9 Document 1
              E.      A Visa debit card in the name of Darius McElroy.

       22.    Total money seized during the traffic stop is the defendant approximately

$6,036.50 in United States currency.

November 8, 2018 execution of a search warrant at the residence of Darius McElroy

       23.    On November 8, 2018, officers executed a search warrant at the residence of

Darius McElroy, 3XXX S. 21st Street, Milwaukee, Wisconsin (“McElroy’s residence”).

       24.    No one was present during execution of the search warrant.

       25.    Below are some of the items that were inside McElroy’s residence on

November 8, 2018.

              A.      In the living room:

                         i.   Approximately $785 in a grocery bag on the couch, and

                       ii.    Approximately $175 scattered about.

              B.      In a first floor bedroom, approximately $272 on a shelf in the closet.

              C.      In a hallway cabinet, a Mason jar with cocaine salt residue.

              D.      In the kitchen, approximately 7.32 grams of marijuana.

              E.      In the three-season room:

                         i.   Approximately 12.94 grams of marijuana, and

                       ii.    A checked luggage tag in the name of Darius McElroy.

              F.      In a second floor bedroom:

                         i.   A money counter,

                       ii.    A bag of rubber bands,

                       iii.   A box of baggies,

                       iv.    A parking receipt showing the license plate number of Toyota
                              Avalon,

                        v.    A loaded 40-caliber semi-automatic handgun,
                                                  4

             Case 2:19-cv-00316 Filed 03/01/19 Page 4 of 9 Document 1
                       vi.    Approximately $179 scattered around,

                      vii.    Approximately $13,020 rubber banded in $1,000 bundles inside a
                              red bag in a crawl space above the bedroom, and

                      viii.   Approximately $1,970 rubber banded on a shelf.

              G.      In a 2007 Dodge Nitro parked in the driveway:

                         i.   Approximately $298, and

                        ii.   A copy of McElroy’s driver’s license.

              H.      In a 2018 Dodge Challenger parked in the garage:

                         i.   A digital scale with white powdery residue, and

                        ii.   A Bill of Sale for the Dodge Challenger showing it was purchased
                              by Darius McElroy.

       26.    Total money seized from McElroy’s residence is the defendant approximately

$16,699.00 in United States currency.

November 8, 2018 mirandized recorded statement of Darius McElroy

       27.    On November 8, 2018, at approximately 4:54 p.m., officers conducted an

interview of Darius McElroy (the “Interview”).

       28.    The Interview was audio and video recorded.

       29.    Before conducting the Interview, an officer read Darius McElroy his

Constitutional Miranda Rights. McElroy stated that he understood each of his rights and that he

was willing to make a statement without a lawyer present.

       30.    During the Interview, Darius McElroy (“McElroy”) admitted the following:

              A.      McElroy had cocaine on his person when officers arrested him on
                      November 8, 2018.

              B.      McElroy sells cocaine.

              C.      McElroy purchases about 14 grams of cocaine for $550 every four or five
                      days.
                                                 5

             Case 2:19-cv-00316 Filed 03/01/19 Page 5 of 9 Document 1
               D.      McElroy was “fronted” the heroin and fentanyl that was in the Honda
                       minivan on November 8, 2018.

               E.      McElroy intended to sell the heroin and fentanyl.

               F.      After selling the heroin and fentanyl, McElroy intended to pay back
                       $1,500 to his source for the “fronted” heroin and fentanyl.

               G.      McElroy had about 15 grams of marijuana at his residence.

               H.      McElroy smokes marijuana nearly every day.

               I.      McElroy has been selling drugs for the past month or so from a Toyota
                       Avalon, but McElroy sold that vehicle about one week ago. On
                       November 8, 2018, McElroy was driving his girlfriend’s Honda minivan.

Cell phone data

       31.     Below are summarized portions of the CHAT data on Darius McElroy’s cell

phone, number 414-552-0XXX (“McElroy’s phone”), which phone was in the Honda minivan

that Darius McElroy was driving on November 8, 2018, before the traffic stop and as he fled

from the scene of the traffic stop.

               A.      Messages on August 30, September 1, September 27, October 5,
                       October 27, and November 3, 2018, to and from phone number 414-208-
                       8XXX and McElroy’s phone, setting up transactions in which McElroy
                       sold controlled substances.

               B.      Messages on August 31 and September 12, 2018, from phone number
                       262-269-9XXX to McElroy’s phone, asking to buy controlled substances
                       from McElroy.

               C.      Messages on September 1, 2018, to and from phone number 414-202-
                       6XXX and McElroy’s phone, discussing McElroy picking up a controlled
                       substance.

               D.      Messages on September 2, 5, 7, 8, 10, 11, 16, 17, 20, 21, 24, 26, and 28,
                       2018; and October 1, 3, 4, 6, 7, 11, 12, 14, 15, 28, and 30, 2018, to and/or
                       from phone number 414-234-2XXX and McElroy’s phone, setting up
                       transactions in which McElroy sold controlled substances.

               E.      Messages on October 10 and October 21, 2018, to and from phone number
                       262-441-9XXX and McElroy’s phone, discussing past transactions in

                                                 6

              Case 2:19-cv-00316 Filed 03/01/19 Page 6 of 9 Document 1
                       which McElroy sold controlled substances, and setting up a transaction in
                       which McElroy sold a controlled substance.

               F.      Messages on October 18, 19, 22, 27, 28, 30, and 31, 2018; and
                       November 1, 2, 3, 4, 5, 6, and 7, 2018, to and/or from phone number
                       414-484-6XXX and McElroy’s phone, setting up transactions in which
                       McElroy sold controlled substances.

                             Darius McElroy’s State Drug Charges

       32.     On November 12, 2018, Darius McElroy was charged in Milwaukee County

Circuit Court, Case No. 18CF5378, with (1) possession of narcotics with intent to deliver,

(2) possession of cocaine with intent to deliver, and (3) attempting to flee or elude an officer.

       33.     A plea hearing in Case No. 18CF5378 is scheduled for April 1, 2019.

                                   Warrant for Arrest In Rem

       34.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                         Claims for Relief

       35.     The plaintiff alleges and incorporates by reference the paragraphs above.

       36.     By the foregoing and other acts, the defendant property, approximately $6,036.50

in United States currency, was used or intended to be used in exchange for controlled substances,

represents proceeds of trafficking in controlled substances, or was used or intended to be used to

facilitate a violation of 21 U.S.C. § 841(a)(1).

       37.     The defendant approximately $6,036.50 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       38.     By the foregoing and other acts, the defendant property, approximately

$16,699.00 in United States currency, was used or intended to be used in exchange for controlled



                                                   7

              Case 2:19-cv-00316 Filed 03/01/19 Page 7 of 9 Document 1
substances, represents proceeds of trafficking in controlled substances, or was used or intended

to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).

          39.    The defendant approximately $16,699.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

          WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant properties be issued; that due notice be given to all interested parties to appear and

show cause why the forfeiture should not be decreed; that judgment declare the defendant

properties to be condemned and forfeited to the United States of America for disposition

according to law; and that the United States of America be granted such other and further relief

as this Court may deem just and equitable, together with the costs and disbursements of this

action.

          Dated at Milwaukee, Wisconsin, this 1st day of March, 2019.

                                               Respectfully submitted,

                                               MATTHEW D. KRUEGER
                                               United States Attorney


                                       By:      s/SCOTT J. CAMPBELL
                                               SCOTT J. CAMPBELL
                                               Assistant United States Attorney
                                               Scott J. Campbell Bar Number: 1017721
                                               Attorney for Plaintiff
                                               Office of the United States Attorney
                                               Eastern District of Wisconsin
                                               517 East Wisconsin Avenue, Room 530
                                               Milwaukee, Wisconsin 53202
                                               Telephone: (414) 297-1700
                                               Fax: (414) 297-1738
                                               E-Mail: scott.campbell@usdoj.gov




                                                  8

                Case 2:19-cv-00316 Filed 03/01/19 Page 8 of 9 Document 1
                                          Verification

       I, Vincent Lopez, hereby verify and declare under penalty of perjury that I am a Task

Force Officer with the Drug Enforcement Administration (DEA) in Milwaukee, that I have read

the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and

that the factual matters contained in paragraphs 10 through 31 of the Verified Complaint are true

to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 3/1/19                                 s/VINCENT LOPEZ
                                             Vincent Lopez
                                             Task Force Officer




                                                9

               Case 2:19-cv-00316 Filed 03/01/19 Page 9 of 9 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                             APPROXIMATELY $6,036.50 IN UNITED STATES CURRENCY,
                                                                                                                          ET AL.
     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

03/01/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                               Case 2:19-cv-00316
                                      AM O U N T               APPLYFiled
                                                                    IN G IFP 03/01/19 PageJU1D GofE 1 Document M1-1
                                                                                                                 AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                      Case No.

 APPROXIMATELY $6,036.50 IN UNITED
 STATES CURRENCY, and

 APPROXIMATELY $16,699.00 IN UNITED
 STATES CURRENCY,

                        Defendants.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 1st day of

March, 2019, by the United States Attorney for the Eastern District of Wisconsin, which seeks

the forfeiture of the above-named defendant properties pursuant to Title 21, United States Code,

Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give notice

to all interested parties to appear before the court and show cause why the forfeiture should not

be decreed; and due proceedings being had, that the defendant properties be condemned and

forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the following

defendant properties, which are presently in the custody of the High Intensity Drug Trafficking




             Case 2:19-cv-00316 Filed 03/01/19 Page 1 of 2 Document 1-2
Area in Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until

further order of this Court:

        A.     Approximately $6,036.50 in United States currency, which was seized on or about
               November 8, 2018, from Darius McElroy at or near South 24th Street and West
               Morgan Avenue, Milwaukee, Wisconsin, and

        B.     Approximately $16,699.00 in United States currency, which was seized on or
               about November 8, 2018, from Darius McElroy at 3XXX South 21st Street,
               Milwaukee, Wisconsin.


        Dated this       day of                        , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendants.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


             Case 2:19-cv-00316 Filed 03/01/19 Page 2 of 2 Document 1-2
